Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, 15, and 16, fig. 1 and 2 of Babazadeh (US 2017/0317595) teaches a switched-capacitor DC-DC voltage converter, comprising: at least one switch array [respective SR SWITCH STAGEs of PHASE1:PHASEN], comprising a capacitor [Co], a first switch group [eg. SR SWITCH STAGE of PHASE1], a second switch group [SR SWITCH STAGE of next PHASEn], a third switch group [SR SWITCH STAGE of next PHASEn], and a fourth switch group [SR SWITCH STAGE of next PHASEn], wherein each of the first, second, third, and fourth switch groups comprises a plurality of power switches connected to one another in parallel (as shown in 238 of fig. 2A); and a control circuit [110/210], converting an input control signal into a first control signal set and a second control signal set [output of 110/210], and outputting the first control signal set to the first and third switch groups, and outputting the second control signal set to the second and fourth switch groups. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, one end of the capacitor is electrically connected to the first switch group and the second switch group, another end of the capacitor is electrically connected to the third switch group and the fourth switch group and wherein each of the first control signal set and the second control signal set 
Regarding claims 2-10 and 12-14, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/SIBIN CHEN/Primary Examiner, Art Unit 2896